Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                July 16, 2021

The Court of Appeals hereby passes the following order:

A21A1732. KENNETH CLAY v. THE STATE.

      In November 2019, a grand jury indicted Kenneth Clay for failing to register
as a sex offender and violating a sex offender restriction. During his prosecution,
Clay filed several pro se motions, which the trial court denied in November 2020, and
Clay filed a timely pro se notice of appeal that same month. A jury found him guilty
of the charged offenses the following month. The trial court imposed his sentence on
February 19, 2021, and Clay, through counsel, filed a motion for a new trial that same
day. The case is now before us on Clay’s November 2020 pro se notice of appeal.
      Because this action remained pending against Clay in November 2020, his
notice of appeal was interlocutory and, as a result, premature. See generally Boyd v.
State, 191 Ga. App. 435, 435 (383 SE2d 906) (1989). Assuming, without deciding,
that the November 2020 notice of appeal potentially could ripen when the case is
final, it has not yet ripened, given the pending motion for a new trial. See Jones v.
State, 309 Ga. App. 149, 149-150 (1) (709 SE2d 593) (2011) (concluding that, where
a timely motion for a new trial is filed following a judgment of conviction, the trial
court retains jurisdiction to rule on the motion for a new trial, notwithstanding a
previously filed, premature notice of appeal). Consequently, this appeal is hereby
DISMISSED and the case is REMANDED for the trial court to consider Clay’s
motion for a new trial. See id. Should Clay wish to appeal the trial court’s ruling on
his motion for a new trial, he must file a new notice of appeal – through counsel, if
he remains represented, see Soberanis v. State, 345 Ga. App. 403, 405 (812 SE2d
800) (2018) – referencing the ruling on his motion for a new trial at that time.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        07/16/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.